Citation Nr: 0621627	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  97-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
ankle disability with degenerative joint disease (DJD).  

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance 
and/or adaptive equipment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
During the course of the appeal, the veteran's claims folder 
was transferred to the RO in Houston, Texas.  

The case was remanded by the Board in July 2003 for 
additional evidentiary development and has now been returned 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran is current in receipt of the maximum rating 
applicable to ankle disorders based on range of motion, and 
the evidence of record does not reasonably show that his 
right ankle is ankylosed to any degree.  

2.  The veteran does not have loss or loss of use of a lower 
extremity, either hand, or permanent impairment of vision of 
both eyes which is related to service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Right ankle disability with DJD is not more than 20 
percent disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5010, 5271 (2005).  

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Whether VCAA duties to assist and notify have been satisfied 
as to issue #2 will be discussed later in this decision.  As 
to issue #1, however, it is noted that VA satisfied this duty 
by means of letters to the veteran from the RO dated in 
February and October 2004.  By means of these documents, the 
veteran was told of the requirements to establish entitlement 
to the benefit on appeal, of the reasons for the denial of 
his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in 2004 which included 
discussion of the VCAA laws and regulations.  A VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in February 
and October 2004, his claim was readjudicated based upon all 
the evidence of record as evidenced by an October 2005 SSOC.  
There is no indication that the disposition of his claims 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish this claim, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Based on the decision 
below, any question as to the appropriate effective dates to 
be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation report from September 
2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating for a Right Ankle Disability with DJD

Service medical records reflect that the veteran was treated 
for residuals of a right knee injury.  Service connection was 
established for a right knee condition shortly after service 
separation.  Ultimately, the veteran's right knee complaints 
increased in severity and the record shows that he has 
undergone numerous knee surgeries.  A 60 percent rating is 
currently in effect for a total right knee arthroplasty.  

It was also concluded by medical personnel that the veteran 
had a right ankle condition as secondary to his right knee 
problems (e.g., see VA outpatient treatment record dated in 
March 1992).  Service connection was established for his 
right ankle condition in a rating action dated in December 
1993 and a 10 percent rating was assigned, effective from the 
date that the claim was filed in 1992.  This 10 percent 
rating was increased to 20 percent in a December 1995 rating 
action, also from the date that the claim was filed.  It is 
the veteran's contention that a rating in excess of 20 
percent is warranted for his right ankle condition.  

Pertinent clinical findings over the years have included 
those made at a VA examination in April 1995.  At that time, 
it was noted that the veteran wore high-topped shoes for 
support of the ankles and had an air splint on the right 
ankle.  The right ankle showed 30 degrees of inversion, 10 
degrees of eversion, 45 degrees on plantar flexion, and 5 
degrees on dorsiflexion.  X-rays showed minimal cortical 
irregularity involving the medial malleolus.  Another VA 
examination was conducted in May 1996 and DJD of the right 
ankle was noted.  At the time of VA exam in April 1997, there 
was no swelling in the ankle.  There was no evidence of gross 
bony deformity and no significant instability.  Range of 
motion revealed dorsiflexion of 10 degrees and plantar 
flexion of 35 degrees.  The diagnosis was status post right 
ankle strain with mild post traumatic arthritis.  

Upon VA exam in June 2000, there was full and fluid range of 
motion of the right ankle without significant pain or 
instability, including dorsiflexion of 10 degrees, plantar 
flexion of 45 degrees, eversion of 20 degrees, and inversion 
of 30 degrees.  Mild DJD of the right ankle was noted.  When 
examined by VA in May 2002, the veteran reported severe right 
ankle pain.  He gave a history of frequent episodes of 
weakness, incoordination, instability, and easy fatigability 
of the right leg, and he said that he had fallen on many 
occasions.  He now was totally confined to a wheelchair.  
Exam showed that there was puffiness along the lateral aspect 
of the right ankle.  There was dorsiflexion of 0 degrees, 
plantar flexion of 40 degrees, eversion was to 15 degrees, 
and inversion was to 20 degrees.  X-ray showed minimal DJD of 
the tibiotalar joint.  

Subsequently dated VA records essentially reflect treatment 
for other complaints.  The veteran was orthopedically 
examined, however, in September 2005.  He complained of 
instability of the right ankle which was getting worse.  He 
also reported swelling, stiffness, and a sensation of giving 
way in the joint.  He took numerous medications for relief.  
On exam, he had an antalgic, waddling type of gait which also 
showed features of limb length discrepancy, right greater 
than left.  The right ankle showed measurement of 
circumferences across the heel and across the transmalleolar 
areas to be equal to the left ankle without evidence of 
significant synovial thickening or effusion.  Range of motion 
showed dorsiflexion from 0 to 15 degrees and plantar flexion 
from 0 to 40 degrees.  X-ray showed a degree valgus tilt due 
to widening of the lateral ankle mortise.  There were mild 
degenerative changes.  The diagnosis was chronic right ankle 
sprain with post traumatic arthritis of the right ankle and 
decreased range of motion.  The examiner commented that there 
was no evidence of excess fatigability or incoordination 
except as the result of general deconditioning.  Painful 
motion was shown but it more obvious in the knee than the 
ankle.  Mild arthritic changes of the right ankle and an 
altered gait pattern were noted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2005).

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, DC 5270 (2005).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  20 
percent is the maximum rating available under this DC.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Analysis

Initially, the Board notes that the veteran's right ankle 
disorder is currently rated as 20 percent disabling under DCs 
5010 and 5271.  A 20 percent rating is the maximum rating 
available under DC 5271.  In such an instance, where "the 
veteran is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).

A rating higher than 20 percent is available under DC 5270.  
However, such rating is not appropriate in this instance as 
the clinical evidence of record does not suggest that the 
veteran's right ankle is ankylosed to any degree.  
Accordingly, a rating in excess of 20 percent for the 
veteran's right ankle disorder is denied.

Additionally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's claim.  
Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Entitlement to Automobile or Other Conveyance, and/or 
Adaptive Equipment 

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2005).

As noted earlier, service connection was established for a 
right knee condition shortly after service separation.  The 
record reflects that the veteran has undergone numerous 
procedures over the years for this disability.  Service 
connection has been established for several other disorders 
as secondary to the right knee condition, to include DJD of 
the left hip and DJD of the right ankle, as well as left flat 
foot.  

Historically, the Board remanded the claim for additional 
examination of the right knee and ankle in 2000.  He 
underwent orthopedic examination in June of that year.  He 
had significant complaints associated with the right knee and 
left hip.  He had full range of motion of the hip but 
complained of pain.  DJD of the left hip was noted.  He also 
had significant limitation of motion of the right knee, and 
the record shows that he ultimately underwent a total right 
knee arthroplasty in late 2001.  

When examined by VA in May 2002, the right knee showed Grade 
2 laxity of the medial collateral ligament.  He experiences 
marked pain on attempts of doing Lachman's maneuver, as well 
as anterior and posterior drawer signs.  There was right knee 
extension of 0 degrees with flexion of 45 degrees with marked 
pain.  There was puffiness in the ankles and some limitation 
of right ankle motion as summarized earlier.  

Subsequently dated VA records dated through 2005 reference 
treatment for numerous conditions.  The veteran's corrected 
visual acuity was noted to be 20/25 in the right eye and 
20/20 in the left eye in an early 2005 report.  He also 
underwent additional VA examination in September 2005.  
Specific findings from that exam regarding his right ankle 
were reported earlier.  As to his service-connected right 
knee and left hip conditions, ranges of motion for both 
joints were recorded and included right knee flexion from 0 
to 95 degrees beginning at about 75 degrees.  Ligamentous 
stability was satisfactory for postoperative total knee 
status.  There was tenderness in the hips but hip flexion was 
from 0 to 90 degrees, with abduction from 0 to 40 degrees, 
with adduction to 20 degrees, and with internal rotation from 
0 to 20 degrees.  Final diagnoses included post traumatic 
arthritis in the right knee, postoperative medial 
meniscectomy; postoperative revision total knee arthroplasty, 
right knee, with excellent results; right ankle arthritis 
mild, with decreased range of motion; limb length 
discrepancy, right greater than left; altered gait pattern; 
and chronic left trochanteric bursitis.  The examiner 
specifically noted that the veteran's right knee and ankle 
disabilities alone would not prevent him from obtaining or 
maintaining gainful employment of a sedentary nature.  It was 
also noted that there was no loss of use of the right foot.  

Analysis

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Service connection is 
currently in effect for a total right knee arthroplasty, 
rated as 60 percent disabling; a right ankle condition with 
DJD, rated as 20 percent disabling; DJD of the left hip, 
rated as 10 percent disabling; an acquired left flat foot, 
rated as 10 percent disabling; and surgical scars on the 
right leg and ankle, rated as noncompensable.  

Although the veteran's use of his lower extremities is 
clearly impaired, the evidence does not demonstrate that his 
service-connected disabilities are productive of either the 
loss of use of the feet or the hands; vision impairment; or 
hip or knee ankylosis.  In the absence of such impairment, 
the Board finds that the veteran does not meet the criteria 
for a certificate of eligibility for financial assistance in 
the purchase of an automobile and adaptive equipment or for 
adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808.

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the VCAA.  The Board observes, 
however, that where the law, and not the evidence, is 
dispositive, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 
Vet. App. 227 (2000); Sabonis, 6 Vet. App. 426.


ORDER

A rating in excess of 20 percent for right ankle DJD is 
denied.  

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance 
and/or adaptive equipment, is denied




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


